LIGON, J.
In the bill of exceptions and assignments of error, in this ease, we find matters introduced which do not pertain to the case between the parties to the record. Hagadon and Campbell are the only parties; and yet the assignments of *376error involve some matters to which Shipman & Gerding, and not Campbell, should have been brought in, as appellees ; and others, to which Cieñen, Mellen & Co. would be the only proper parties appellant. Where foreign matter is thus introduced into the bill of exceptions, in the primary court, and errrors are assigned upon it in this court, such assignments will be stricken out.
Divested of all extraneous matter, the case made by the record presents but a single question : that is, Can a defendant in a judgment at law, in whose hands the sum due on such judgment has been condemned, on garnishment, in favor of the plaintiff, and who has paid the sum to the judgment on such garnishment, avail himself of such payment on a motion to enter satisfaction of the origininal judgment against him %
There is no doubt that he can; otherwise, the plaintiff would have the benefit of two satisfactions, the one made to himself, and the other to his creditor, and the defendant would thus be made to pay the money due twice.
Let the judgment be affirmed.